                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

PATRICIA BRADLEY,

               Plaintiff,                             Case Number 18-13679
                                                      Honorable David M. Lawson
v.                                                    Magistrate Judge R. Steven Whalen

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

     OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
           SUMMARY JUDGMENT, AFFIRMING THE FINDINGS OF
            THE COMMISSIONER, AND DISMISSING COMPLAINT

       Plaintiff Patricia Bradley, a 42-year-old woman, says that she cannot work because of a

variety of physical and mental disabilities. Her application for disability insurance benefits under

Title II of the Social Security Act was denied after an administrative hearing, and she filed this

case seeking review of the Commissioner’s decision. The case was referred to United States

Magistrate Judge R. Steven Whalen under 28 U.S.C. § 636(b)(1)(B) and E.D. Mich. LR 72.1(b)(3).

Thereafter, the plaintiff filed a motion for summary judgment to reverse the decision of the

Commissioner and remand the case for an award of benefits or for further consideration by the

administrative law judge. The defendant filed a motion for summary judgment requesting

affirmance of the decision of the Commissioner. Magistrate Judge Whalen filed a report on

December 11, 2019, recommending that the defendant’s motion for summary judgment be granted,

the plaintiff’s motion for summary judgment be denied, and the decision of the Commissioner be

                                                -1-
affirmed. The plaintiff filed timely objections, and the defendant filed a response. The matter is

now before the Court.

       Bradley, who is now 42 years old, filed her application for disability benefits on January

20, 2016, when she was 37. She received a GED and previously worked as a telemarketer,

waitress, and retail attendant. She alleges that she is disabled as a result of anxiety, bipolar

disorder, post-traumatic stress disorder (PTSD), antisocial personality disorder, and back pain. In

her application for benefits, the plaintiff alleged a disability onset date of July 1, 2015.

       Bradley filed an earlier application for disability benefits that was denied in September

2012 after a hearing before an ALJ. Her more recent application for disability benefits was denied

initially on July 1, 2016. She timely filed a request for an administrative hearing, and on December

15, 2017, she appeared before ALJ Lauren G. Burstein. On March 23, 2018, ALJ Burstein issued

a written decision in which she found that Bradley was not disabled. On October 12, 2018, the

Appeals Council denied Bradley’s request for review of the ALJ’s decision. On November 26,

2018, the plaintiff filed her complaint seeking judicial review of the denial of her requested

benefits.

       ALJ Burstein considered the prior ALJ’s decision and adopted those prior findings, with

some exceptions. She concluded that new evidence furnished a basis for making some different

findings on Bradley’s severe impairments and residual functional capacity (RFC), which she

adjusted accordingly. ALJ Burstein determined that Bradley was not disabled by applying the

five-step sequential analysis prescribed by the Secretary of Social Security in 20 C.F.R. §

404.1520.


                                                  -2-
       At step one of the analysis, ALJ Burstein found that Bradley had not engaged in substantial

gainful activity since July 1, 2015. At step two, she found that Bradley suffered from status-post

elbow dislocation, back pain, obesity, chronic obstructive pulmonary disease (COPD), bipolar

disorder, antisocial personality disorder, anxiety, and PTSD — impairments that were “severe”

within the meaning of the Social Security Act. ALJ Burstein then determined that Bradley’s other

impairments — alcohol abuse, carpal tunnel syndrome, vitamin D deficiency, and iron deficiency

anemia — were not severe. The ALJ also found that Bradley’s alleged schizophrenia constituted

a non-medically determinable impairment because the allegation was not substantiated by

medically acceptable clinical or laboratory diagnostic techniques furnished by an acceptable

medical source. At step three, ALJ Burstein determined that none of the severe impairments, alone

or in combination, met or equaled a listing in the regulations.

       Before proceeding further, the ALJ determined that Bradley retained the functional

capacity to perform light work as defined in 20 CFR 404.1567(b), with certain limitations. The

ALJ determined that Bradley (1) could use hand controls frequently, (2) could occasionally climb

ramps and stairs but never ladders, ropes, or scaffolds, (3) should avoid hazards like unprotected

heights and hazardous machinery, (4) should avoid exposure to excessive vibrations, (5) could

work only in a clear-air environment with stable temperatures and low levels of pulmonary

irritants, (6) was limited to simple, routine, and repetitive tasks, (7) must be free of fast-paced

production requirements with few workplace changes, (8) may only make simple work-related

decisions, and (9) was able to interact occasionally with supervisors and coworkers but must avoid

tandem tasks and working with the public.


                                                -3-
       At step four of the analysis, the ALJ found that the plaintiff is unable to perform her past

relevant work as a telemarketer or retail attendant, which was unskilled and required sedentary or

light exertion, respectively. At step five, the ALJ found that, based on Bradley’s RFC, and relying

on the testimony of a vocational expert, the plaintiff could perform the duties of representative

occupations including hand packager (over 80,000 positions in the national economy), small

products assembler (over 80,000 positions in the national economy), and visual inspector (over

80,000 positions in the national economy).      Based on those findings, and noting that a “not

disabled” finding would have been directed when using Medical Vocational Rule 202.21 as a

framework the for decision, the ALJ concluded, therefore, that Bradley was not disabled within

the meaning of the Social Security Act.

       In her motion for summary judgment, Bradley raised two arguments. First, she contended

that the ALJ’s RFC finding was unsupported by the record because the record was devoid of any

RFC assessments from any physician or psychiatrist consistent with the ALJ’s finding. Second,

Bradley argued that the ALJ’s assessment did not meet the articulation requirements of Social

Security Ruling (SSR) 96-8p because it was conclusory and did not contain any rationale or

reference to supporting evidence.

       The magistrate judge rejected those arguments. He found that the ALJ drew on several

sources in determining Bradley’s RFC and provided a thorough rationale for declining to adopt

many of the medical opinions in their entirety and instead according partial weight to the various

consultative and non-examining sources. Judge Whalen suggested that the ALJ properly rejected

a September 2013 disability finding by a treating source because it was made almost two years


                                                -4-
before the alleged onset of disability of July 1, 2015. Moreover, none of the plaintiff’s treating

providers for the relevant period found that the plaintiff was physically incapable of performing

work within her RFC. Judge Whalen also suggested that the ALJ satisfied SSR 96-8p, even though

he did not set out in writing a function-by-function analysis, because the ALJ discussed Bradley’s

ability to perform work in relation to the limitations he found were supported by the medical and

non-medical sources in the record.

       The plaintiff filed two objections to the magistrate judge’s report and recommendation.

The filing of timely objections to a report and recommendation requires the court to “make a de

novo determination of those portions of the report or specified findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667

(1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in

order to determine whether the recommendation should be accepted, rejected, or modified in whole

or in part. 28 U.S.C. § 636(b)(1).

       “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately,” Walters, 638 F.2d at

950, enabling the court “to focus attention on those issues-factual and legal-that are at the heart of

the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147 (1985). As a result, “‘[o]nly those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review; making some objections but failing to raise others will not preserve all the objections a




                                                 -5-
party may have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006) (quoting

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).

                                           First Objection

       In her first objection, Bradley argues that the magistrate judge erred when he stated that

SSR 96-8p does not require ALJs to produce detailed function-by-function analyses in writing and

that they “need only articulate how the evidence in the record supports the RFC determination,

discuss the claimant’s ability to perform sustained work-related activities, and explain the

resolution of any inconsistencies in the record.” ECF No. 19, PageID.814. The plaintiff believes

that Rogers v. Commissioner of Social Security, 486 F.3d 234 (6th Cir. 2007), supports her

position. But, as the Commissioner pointed out, Rogers did not address SSR 96-8p’s requirements

at all. Instead, Rogers expounded the requirements of SSR 96-2p and 20 C.F.R. § 416.927(d)(2),

which prescribe the findings an ALJ must make when choosing to discount the opinions of a

treating physician. 486 F.3d at 242.

       SSR 96-8p requires the ALJ to “assess [a claimant’s] work-related abilities on a function-

by-function basis.” SSR 96-8p, 1996 WL 374984, at *1 (S.S.A. July 2, 1996). Those “functions”

include a claimant’s lifting, carrying, standing, walking, sitting, pushing, and pulling abilities, and

her non-exertional capacities, which include manipulative, postural, visual, communicative, and

mental functions. 20 CFR 404.1545(b)–(d). But the “case law does not require the ALJ to discuss

those capacities for which no limitation is alleged.” Delgado v. Comm’r of Soc. Sec., 30 F. App’x

542, 547 (6th Cir. 2002).




                                                 -6-
        Here, the ALJ discussed all of Bradley’s relevant functional limitations and made

allowances for them in the RFC. The ALJ tied each of the limitations to medical and non-medical

evidence in the record that the AL found credible. The decision is thorough, cogent, integrated,

and well-annotated. Her determination of Bradley’s RFC was well explained, supported by the

record, and within the “zone of choice” accorded to administrative factfinders. Mullen v. Bowen,

800 F.2d 535, 545 (6th Cir. 1986) (en banc). The ALJ’s RFC determination is supported by

substantial evidence in the record. The Commissioner’s findings are conclusive if they are

supported by substantial evidence. 42 U.S.C. § 405(g). The first objection will be overruled.

                                        2. Second Objection

        Bradley also argues that the magistrate judge erred by not taking into account her subjective

complaints. The plaintiff again cites Rogers, 486 F.3d at 241, for the proposition that some

conditions should not be assessed using primarily objective findings because subjective pain

complaints play an important role in the diagnosis and treatment of those conditions. The plaintiff

maintains that she was diagnosed with conditions that rely on subjective findings, such as anxiety,

bipolar disorder, antisocial personality disorder, PTSD, and back pain. The plaintiff takes issue

with the magistrate judge’s conclusion that the ALJ did not err by finding that Bradley’s lack of

mental health treatment undermined her claims of disabling psychological limitations. Bradley

contends that the finding simply is not true and asserts that she was seeking help for her

psychological conditions, was prescribed psychotropic medications, and received treatment for

anxiety and bipolar disorder from Best Medical Center from August 11, 2015, to February 23,

2017.


                                                 -7-
       Once again, Rogers is distinguishable because it dealt specifically with a diagnosis of

fibromyalgia. The significance of that diagnosis is that “fibromyalgia can be a severe impairment

and that, unlike medical conditions that can be confirmed by objective testing, fibromyalgia

patients present no objectively alarming signs.” Rogers, 486 F.3d at 243. In this case, the ALJ

discounted Bradley’s testimony describing her limitations not because there was no objective

evidence, but because her testimony was contradicted by the medical records, including her

history, which contained contradictory self-reports.

       Nor did the ALJ err by noting the lack of specialized mental health treatments. Judge

Whalen was sensitive to the notion that failure to seek mental health treatment can itself be a

symptom of a mental impairment. See White v. Comm’r of Soc. Sec., 572 F.3d 272, 283 (6th Cir.

2009). But the import of the ALJ’s observation was more focused on Bradley’s primary care

physicians, who saw her at least monthly, treated her for her mental health conditions, and

apparently determined that she did not need a referral to a mental health specialist. That inference

was permissible. See Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 789 (6th Cir. 2017), aff’d sub

nom. Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (approving reliance on evidence that the claimant

cancelled psychology appointments and discontinued medication against medical advice as “a

pattern of behavior the ALJ reasonably interpreted as undermining [the claimant’s] credibility”).

       When the ALJ discounted Bradley’s testimony describing her limitations, she necessarily

made a credibility determination, which informed her RFC decision. In fashioning the RFC, the

ALJ “is required to incorporate only those limitations accepted as credible by the finder of fact.”

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993). “[A]n ALJ is not


                                                -8-
required to accept a claimant’s subjective complaints and may properly consider the credibility of

a claimant when making a determination of disability,” and “can present a hypothetical to the

[vocational expert] on the basis of his own assessment if he reasonably deems the claimant’s

testimony to be inaccurate.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003).

That is what the ALJ did here.

       The plaintiff’s second objection will be overruled.

                                      * * * * * * * * *

       After a de novo review of the entire record and the materials submitted by the parties, the

Court concludes that the magistrate judge properly reviewed the administrative record and applied

the correct law in reaching his conclusion. The Court has considered both of Bradley’s objections

to the report and recommendation and finds them to lack merit.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 19) is ADOPTED.

       It is further ORDERED that the plaintiff’s objections (ECF No. 21) are OVERRULED.

       It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 13) is

DENIED.

       It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 18)

is GRANTED. The findings of the Commissioner are AFFIRMED.


                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Date: March 18, 2020

                                               -9-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on March 18, 2020.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                             -10-
